Appeal from order, Family Court, New York County (Richard Ross, J.), entered on or about August 27, 1997, which dismissed petitioner’s application for modification of a prior order granting respondent a permanent order of protection against him, unanimously dismissed, without costs.
Since petitioner has evidently failed to file a notice of appeal as to the subject order, this Court is without jurisdiction to review that order (Matter of Winans v Manz, 54 AD2d 597). In any event, since the final order of protection, dated August 12, 1997, expired on August 11, 1998, and was not extended, this appeal, even if jurisdictionally proper, would be dismissible for mootness since its determination would not affect the rights of the parties (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714; Matter of Greene v Greene, 216 AD2d 393), or have enduring consequences. In this last connection, we note that Family Court never made a determination that petitioner committed a family offense (compare, e.g., Matter of Cindy L. S. v David L. S., 247 AD2d 543). Concur — Milonas, J. P., Williams, Andrias and Saxe, JJ.